Citation Nr: 0503018	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for residuals of a left lower extremity injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel
INTRODUCTION

The veteran served on active duty from December 1951 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2004, the veteran participated in a hearing at 
the RO conducted by the undersigned Veterans Law Judge.  

The issue of service connection for residuals of a left lower 
extremity injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision of January 1997, the Board 
refused to reopen the claim of entitlement to service 
connection for residuals of a left lower extremity injury on 
the basis that new and material evidence had not been 
submitted to warrant reopening the claim.  

2.  The evidence reviewed and submitted since the Board 
denial to reopen the claim in January 1997 is not cumulative 
and redundant, and does raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1997 Board refusal to reopen the claim of 
entitlement to service connection for residuals of a left 
lower extremity injury is final.  38 U.S.C.A. § 7104 (West 
2002).

2.  Evidence submitted since the Board refused to reopen the 
claim in January 1997 is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome 
set forth below on the question of new and material evidence, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  Thus, the additional delay in the adjudication 
of these issues, which would result from a remand solely to 
allow the RO to apply the VCAA, would not be justified.  In 
other words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents the reopening of his claim.   

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104 (West 2002).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  These 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are applicable in this case as 
the veteran's claim to reopen was filed after August 29, 
2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In this case, the RO denied the veteran's application to 
reopen his claim for service connection for a left leg and 
knee disorder in a July 1992 rating decision and notified the 
veteran of the decision in August 1992.  The veteran did not 
appeal the RO decision and it became final.  38 U.S.C.A. § 
7105(c) (West 2002).  

The evidence of record at the time of the July 1992 RO rating 
decision which was relevant to the veteran's claim for 
service connection for a left leg and knee disorder was the 
veteran's service medical records, a July 1989 VA examination 
report, and VA treatment records from March to July 1992.

A July 1952 entry indicates that the veteran was in a vehicle 
accident and had a possible fracture of the left ankle.  He 
was treated with an Ace bandage and returned to duty.  In 
August 1952 three entries reveal continued complaints of left 
ankle pain.  He was treated with medication, hot soaks and an 
Ace bandage.  The veteran's October 1952 separation 
examination reveals that his feet and lower extremities were 
normal with no abnormalities.

The veteran was afforded a VA examination in July 1989 in 
connection with his February 1989 claim.  At that time, he 
complained of left knee and ankle pain, but objective 
findings were not noted.  The RO denied the claim in August 
1989, and the veteran appealed the matter to the Board.  The 
Board issued a final decision denying the appeal in September 
1990 on the basis that the veteran's left leg injury in 
service was acute and transitory and his current condition 
had not been related to service.  The veteran continued to 
file applications to reopen his claim.  

VA medical records, dated in 1992, were added to the record.  
The entries reflect the veteran's complaints of left ankle 
instability and weakness.  When he was seen in July 1992, the 
veteran related a history of a swollen left knee in 1952 that 
had to be drained.  

Private medical records reveal that the veteran complained of 
leg pain with edema.  X-rays taken in September 1993 were 
negative for any significant soft tissue or bony 
abnormalities.  In November 1993, nerve conduction study 
findings were suggestive of a mild left common peroneal or 
possibly a left sciatic neuropathy.

During a visit in June 1994, the veteran complained of left 
leg pain and related a history of left ankle injury in 1952.  
The examiner determined that the veteran was suffering from 
left ankle pain.

At a September 1994 hearing, the veteran testified that a VA 
physician had told him that he had arthritis in his ankle and 
knee.  The veteran testified that during service he was in a 
car accident and injured his left ankle, leg, and knee.  He 
also stated that shortly after service he had left knee 
swelling and had to have fluid removed by a private physician 
who has long since died.  The rest of his testimony 
essentially related to his symptoms of left leg, ankle, and 
knee pain.

In January 1997, the Board issued a final decision finding 
that new and material evidence had not been submitted to 
warrant reopening the claim.  Evidence submitted since the 
Board's decision consists of notarized lay statements, VA and 
private treatment records, and personal hearing testimony of 
November 2004.

The veteran's siblings reported their recollections of the 
veteran's injury and ongoing treatment and complaints.  In 
another statement, the head nurse who worked for the 
veteran's private physician in the 1950s recalled the 
veteran's treatment for left leg complaints related to an 
accident in service.  She also noted that her family and the 
veteran's family had been close neighbors and that they grew 
up together in their young adult years.  

VA and private treatment records reflect the veteran's 
complaints of left leg pain and a diagnosis of arthritis.  In 
fact, an October 2002 VA medical record show the veteran 
report of injury to his left leg in a car wreck during 
service and the VA physician's diagnosis of arthritis of the 
left leg from multiple vehicle accident.  

In November 2004, the veteran provided a detailed history of 
the injuries that he incurred during service.  He also 
provided information concerning post-service treatment and 
complaints.

The Board finds that the evidence presented is new and 
material.  In particular, the statement from the deceased 
physician's nurse.  As noted, the records from the physician 
who treated the veteran when he incurred his injuries during 
service have not been available.  However, the Board finds 
that the eyewitness account of treatment is sufficient to 
show that the veteran did suffer residuals of an injury to 
the left lower extremity.  Therefore, the claim is reopened.  


ORDER

New and material evidence has been submitted to warrant 
reopening his claim of entitlement to service connection for 
residuals of a left lower extremity injury, and to this 
extent, the appeal is granted.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for residuals of a 
left lower extremity injury.  In light of the Board's 
decision, the entire record must be reviewed on a de novo 
basis.  

The evidence is insufficient to decide the issue of service 
connection with any certainty.  As the Board cannot exercise 
its own independent judgment on medical matters, further 
examinations are required, to include opinions based on 
review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Under the VCAA, a veteran is entitled to a 
complete VA medical examination that includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  Therefore, 
additional development is in order.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded VA 
examination to determine the nature and 
etiology of the residuals of a left lower 
extremity injury.  It is imperative that 
the examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided that fact should be 
noted and a detailed explanation provided 
explaining why securing the opinion is 
not possible. 

2.  Thereafter, the AMC should review the 
veteran's claim of entitlement to service 
connection for residuals of a left lower 
extremity injury.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


